DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriyabe et al. (US Serial No. 2013/0096226), as cited on the IDS.
Regarding claims 1, 6, and 7; Toriyabe et al. teaches a dental restorative composition comprising, in a preferred embodiment [Ex1; 0137; Table 4], a mixture of polymerizable monomers M-1 (bis-GMA(30)/3G(70)) [Table 1], having a refractive index of 1.528 (nP) [Table 1; 0118], PF-1 (SiO2/TiO2/Na2O spherical particles, 250 nm particle diameter (0.25 microns), average uniformity 0.98, standard deviation 1.02, refractive index 1.525 (nF) [Table 2]; instant B), and an initiator comprising CQ (camphorquinone; photosensitizer, instant C1) and DMPE (N,N-dimethylamino p-ethylbenzoate; tertiary amine, instant C2).  Toriyabe et al. teaches the composition may further comprise a photoacid generator (instant C3) [0083].  Although Toriyabe et al. teaches, in the preferred embodiment, a refractive index of the cured polymerizable monomer to be 1.528, Toriyabe et al. contemplates a larger range of preferably 1.52 to 1.56 [0047].  Thus, in the instance the cured polymerizable monomer to be employed in the present invention has a refractive index of 1.52, the teachings of Toriyabe et al. satisfy the condition wherein nP < nF and nF-nP ≥ 0.002 (e.g. 1.525 (nF) – 1.52 (nP) = 0.005).
Toriyabe et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Toriyabe et al. does not specifically In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The Examiner makes note that “wherein when measurement is made” is a future intended use limitation and a product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  
While Toriyabe et al. does not explicitly teach the required hue values, the Office realizes that all the claimed effects or physical properties are not positively stated by the In re Spada, MPEP §2112.01, I & II. 
Regarding claims 2 and 3; Toriyabe et al. teaches suitable photoacid generators to be employed in the present invention include, for example, diaryliodonium salt-family compounds and halomethyl-substituted-S-triazine derivatives [0083].  The Examiner makes note that “capable of producing, by a cleavage reaction..” merely requires the compound be capable thereof; the claim does not require a cleavage reaction to produce an acid.  It is the Examiner’s position that the diaryliodonium salt-family compounds as disclosed by Toriyabe et al. would necessarily possess the capability of 
Regarding claim 4; Toriyabe et al. teaches the composition may comprise a halomethyl-substituted-S-triazine derivative [0083] in combination with tertiary reducing agents such as 4-dimethylaminoethyl benzoate and N-methyldiethanolamine [0082].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claims 8 and 9; Toriyabe et al. teaches the compositions of the present invention are suitably used as a dental restorative material [abs], for example a dental cavity direct filling material [0075].  The Examiner makes note that “to be used for” is an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-6 of U.S. Patent No. US Patent No. 10758457 in view of Toriyabe et al. (US Serial No. 2013/0096226). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely a dental composite restorative material.  The essential difference between the instant application and the patent is that the instant application requires a polymerization initiator which includes a photosensitizing compound, a tertiary amine compound, and a photoacid generator, while the patent merely requires a generic polymerization initiator.  Toriyabe et al. teaches a dental restorative composition comprising, in a preferred embodiment [Ex1; 0137; Table 4], a polymerizable monomer, a spherical filler, and an initiator comprising CQ (camphorquinone; photosensitizer) and DMPE (N,N-dimethylamino p-ethylbenzoate; tertiary amine) and further comprises a photoacid generator [0083].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a photosensitizing compound, a tertiary amine compound, and a photoacid generator as taught by Toriyabe et al, in the dental restorative composition of the patent, and would have been motivated to do so for the purpose of polymerizing and curing a restorative composite material [0074].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, and 14 of US Patent 11058608, in view of Toriyabe et al. (US Serial No. 2013/0096226).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely a dental composite restorative material.  The essential difference between the instant application and the patent is that the instant application requires a polymerization initiator which includes a photosensitizing compound, a tertiary amine compound, and a photoacid generator, while the patent merely requires a generic polymerization initiator.  Toriyabe et al. teaches a dental restorative composition comprising, in a preferred embodiment [Ex1; 0137; Table 4], a polymerizable monomer, a spherical filler, and an initiator comprising CQ (camphorquinone; photosensitizer) and DMPE (N,N-dimethylamino p-ethylbenzoate; tertiary amine) and further comprises a photoacid generator [0083].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a photosensitizing compound, a tertiary amine compound, and a photoacid generator as taught by Toriyabe et al, in the dental restorative composition of the patent While Toriyabe et al. does not explicitly teach the required hue values, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and In re Spada, MPEP §2112.01, I & II. 
, and would have been motivated to do so for the purpose of polymerizing and curing a restorative composite material [0074].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  
A second difference is that the instant application requires limitations directed to a desired hue.  While the patent does not explicitly teach the required hue values, the In re Spada, MPEP §2112.01, I & II. 
The Examiner makes note that the instant claims are directed to a photocurable composition “comprising...”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
The Examiner makes note that the previous 112 rejections have been withdrawn based on Applicants amendments.
	Applicants argue that Toriyabe teaches in paragraph [0060] “when the transparency of a cured body is high, the opalescent effect can be developed brilliantly.  It is, therefore, preferable that a silica-based particle is selected so as to not damage transparence, that is, so that the difference in the refractive index between a cured body of polymerizable monomer (A) and the silica based particle is 0.1 and below, more preferably 0.05 and below.”  Applicants argue, this translates to nP – nF ≤ 0.1, more preferably nP – nF ≤ 0.05; therefore nP is higher than nF and Toriyabe fails to disclose any examples in which nF > nP.
	 The Examiner respectfully disagrees.  Nowhere in the disclosure of Toriyabe does it teach that nP must be greater than nF.  Applicant’s implication that nP – nF ≤ 0.1 is a narrow interpretation of the teachings found in Toriyabe.  Rather, the Examiner takes the position that “the difference in the refractive index between a cured body of polymerizable monomer (A) and the silica based particle is 0.1 and below” does not equate to nP – nF ≤ 0.1; but the difference between nP and nF is an absolute value that .
In response to applicant's argument that the purpose of controlling the refractive index in Toriyabe is to increase the transparency of the cured body, which is not to produce a structural color as intended by the present application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicants argue that there is no example in Toriyabe of curable composition that can satisfy nF > nP.  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Toriyabe teaches the refractive index of a cured body of the polymerizable monomers is in the range of about 1.45 to about 1.60 and the refractive index of the silica based particles is about 1.48 to about 1.58 [0047]; thus Toriyabe renders obvious instances wherein nF > nP.
Applicants argue, if nP < nF is satisfied in Toriyabe, the opalescent effect cannot be produced.  Generically, the opalescent effect may not be produced in most cases, however Applicants have not provided evidence that this would occur in all instances.  Specifically, Toriyabe teaches in Comparative Example 8, wherein nF > nP (difference in refractive index of nF and nP is 0.015; as calculated by Examiner) and still achieves a slight opalescent effect [Table 5].  Thus it is still the Examiner position that Toriyabe renders obvious the basic claimed photocurable composition, as required by the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767